Name: Commission Regulation (EC) No 1343/2003 of 23 July 2003 suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32003R1343Commission Regulation (EC) No 1343/2003 of 23 July 2003 suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process Official Journal L 189 , 29/07/2003 P. 0030 - 0030Commission Regulation (EC) No 1343/2003of 23 July 2003suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association processTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), as last amended by Commission Regulation (EC) No 607/2003(2), and in particular Article 12(3) thereof,Whereas:(1) Commission Regulation (EC) No 764/2003(3) suspended, for a period of three months, the preferential arrangements provided for in Council Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro.(2) At the basis of that decision were findings made in Serbia and Montenegro according to which the system of certification and control of the preferential origin of sugar of CN codes 1701 and 1702 did not allow the competent authorities of this beneficiary country to verify the originating status of the products and to provide administrative cooperation as required for the verification of evidence of origin.(3) The suspension measure was consequently decided in application of the provisions laid down in Article 12(1) of Regulation (EC) No 2007/2000.(4) Article 12(3) of Regulation (EC) No 2007/2000 states that, on conclusion of the period of suspension, the Commission shall decide either to terminate or to extend the suspension measure.(5) There has been no significant change in the situation in Serbia and Montenegro with regard to the deficiencies found in their system of certification and control of the preferential origin of sugar, despite the ongoing efforts of the authorities in Serbia and Montenegro. Moreover, a reasonable amount of time is needed for the situation to be redressed.(6) The Commission therefore considers that the suspension measure should be extended for an additional period of six months, insofar as sugar of CN codes 1701 or 1702 declared as originating in Serbia and Montenegro is concerned, in application of Article 12(3) of Council Regulation (EC) No 2007/2000.(7) The Customs Code Committee has been informed accordingly,HAS ADOPTED THIS REGULATION:Article 1The preferential arrangements provided for in Council Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro are suspended for an additional period of six months.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It is applicable from 8 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 86, 3.4.2003, p. 18.(3) OJ L 109, 1.5.2003, p. 13.